Citation Nr: 1747853	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-48 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for multiple sclerosis with complications of white matter legions, back problems, cramping, headaches, pain and difficulty walking, prior to January 26, 2016.

2. Entitlement to an evaluation in excess of 40 percent for weakness of the right upper extremity, residual of multiple sclerosis, on or after January 26, 2016.

3. Entitlement to an evaluation in excess of 20 percent for weakness of the left upper extremity, residuals of multiple sclerosis, on or after January 26, 2016.

4. Entitlement to an evaluation in excess of 20 percent for weakness of the right lower extremity, residual of multiple sclerosis, on or after January 26, 2016.

5. Entitlement to an evaluation in excess of 10 percent for weakness of the left lower extremity, residual of multiple sclerosis, on or after January 26, 2016.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran had active service from December 1986 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2016, the RO discontinued the Veteran's multiple sclerosis rating because his residual disabilities resulted in a higher combined rating when rated individually. As these individual ratings were not for the maximum ratings allowed, the issues remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The case was remanded in May 2017 for an initial review by the Agency of Original Jurisdiction (AOJ) of additional evidence submitted by the Veteran. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in a July 2017 statement that additional records pertaining to the severity of his multiple sclerosis and residual disabilities during the appellate period should be retrieved from the Portsmouth Naval Hospital, and submitted a signed VA Form 21-4142 Authorization of Release of Information form to facilitate the retrieval of these records.  To date, these records have not been associated with the claims file, and there is no documentation in the record indicating that these records are unobtainable.  Therefore, an attempt must be made to retrieve these records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. Request the Veteran's treatment records from the Portsmouth Naval Hospital.  See VBMS entry dated July 28, 2017, VA Form 21-4142.  If after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Thereafter, and after any additional development deemed necessary, readjudicate the appeals.  If any appeal(s) remain denied, issue an appropriate Supplemental Statement of the Case and forward the claims file to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2016).




